TDCJ Offender Details Page 1 of 2

l CQ § , l.:)>CQ 03
TDCJ Home, m nev e;*§es»tea Seea‘¢atz

~».¢.‘l.'w

       

TexA,s DF._PA,RT,M§N:E oi,= caimmAi;.. J,usT.,l.¢;:E_'

'Offender lnformation Detai|s

SlD Number: 03549132

TDCJ Number: - 00502710

Name: MCKELVEY,CLARENCE JR
Race: B

Gender: l\ll

DOB: 1966-06-20,

Maximum Sentence Date: 2087-05-27

Current Faci|ity: M-

Projected Release Date: 2687-05-27

Paro|e E|igibi|ity Date: 2007-05-29

Offender Visitation E|igib|e: N_Q

The offender is temporarily ineligible for visitation. Please call the offender's unit for any
additional information

The visitation information is updated once daily during Weekdays and multiple times per day
on visitation days.

SPEC|AL lNFORMATlON FOR SCHEDULED RELEASE:

scheduled Re|ease Date: Offender is not scheduled for release at this time.
scheduled Re|ease Type: 4 Wi|l be determined when release date is scheduled
scheduled Re|ease Loeatiom Wi|| be determined when release date is scheduled

 

Pa’ro|e:Review lnformatlon

 

4Offense History:

 

Offense County '

l

http://offender.tdcj .texas.gov/OffenderSearch/offenderDetail.action?sid=03 549132 _ 6/3 0/2015